El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
En éste y en otros ocho casos se formularon denuncias contra Juan Garzot, Jr., por haber llevado a efecto funcio-nes cinematográficas, sin satisfacer el importe de un dólar por cada espectáculo público como se disponía en cierta orde-nanza municipal del pueblo de Naguabo. Fue declarado culpable por la corte local de Naguabo ele acuerdo con otra ordenanza especial y en la apelación interpuesta a la Corte ele Distrito de Iíumacao fué asimismo declarado culpable y condenado a pagar una multa de diez dólares en cada caso. Al ser ofrecidas como prueba las varias ordenanzas muni-cipales. en las cuales se basan las condenas, el acusado se opuso a su presentación por varios fundamentos, algunos de los cuales se dirigen a la constitucionalidad y legalidad de dichas ordenanzas.
No podemos estar de acuerdo con el Fiscal al sostener que las objeciones a la constitucionalidad o legalidad de una ordenanza no pueden hacerse cuando dicha ordenanza se ofrece como prueba. Si la ordenanza es un elemento esen-cial de prueba y es inconstitucional o ilegal, la expresada ordenanza es prueba incompetente para el fin de obtener una convicción. La corte admitió las ordenanzas. De todos modos, si por alguna razón las referidas ordenanzas eran "inconstitucionales o ilegales, no pueden subsistir las conde-nas en estos casos, de manera que discutiremos los errores observando en cierto modo el orden en que han sido presen-tados por el apelante.
Convenimos con el Fiscal, en que ambas cortes inferio-res deben tomar conocimiento judicial de la ordenanza muni*233cipal. El Pueblo v. Suárez, 23 D. P. R. 243; El Pueblo v. Nochera, 23 D. P. R. 605; 16 Cyc. 899. Como la corte de distrito podía tomar y tomó conocimiento judicial de dichas ordenanzas, era el deber del apelante el demostrar que esa corte y este tribunal no podían sostener que porque a dichas ordenanzas les faltasen algunos requisitos relativos a su aprobación por el alcalde, o alguna otra cosa, dichas orde-nanzas jamás llegaron a convertirse e.n ley. No existe nada -en los autos que demuestre que las ordenanzas no fueron aprobadas debidamente y por tanto el primer señalamiento de error no puede prevalecer.
En el segundo señalamiento sostiene el apelante que las ordenanzas eran nulas por resultar en conflicto con la Ley Orgánica y con los estatutos de Puerto Eico. Bajo este título discute el apelante la supuesta inconstitucionalidacl de la indi-cada ordenanza u ordenanzas, pero las objeciones a las orde-nanzas qmeden cristalizarse en dos-: Primera, que el poder ■o autoridad del municipio para imponer un arbitrio a los espectáculos públicos o exhibiciones ha sido derogado por la Ley No. 134 de 1913, conocida familiarmente por Ley de Patentes por la que se fijan contribuciones comerciales o industriales; segunda, que la ordenanza de mayo 28, 1914, aprobada por el municipio de Naguabo es nula, porque es a manera de una doble contribución. La ordenanza es como sigue:
“Municipio de Naguabo. Año Eeeo. 1914-15. Ordenanza. Una ■ordenanza sobre imposición y cobranza de arbitrios municipales para el próximo año de 1914-15. Por cuanto, la ley municipal autoriza a los municipios de Puerto Rico para la imposición y cobranza de ciertos arbitrios, con objeto de cubrir sus presupuestos; Por cuanto, el municipio de Naguabo desea utilizar este recurso para cubrir el presupuesto que lia de regir en el entrante año ecco. de 1914 a 1915, Por tanto, ordénese por el Concejo Municipal de Naguabo la im-posición y cobranza, durante el referido año ecco. de 1914 a 1915, de los arbitrios siguientes: por cada arroba de carne de ganado vacuno que se sacrifique para el consumo público, 25 centavos. Por cada cerdo que se beneficie, 50 centavos. Por cada cabro o carnero, *23425 centavos. Por cada puesto de carnicería o matadero por una cabeza de ganado vacuno, 75 centavos. Por id. id. ganado cerda,, 50 centavos. Por id. id. ganado lanar o cabrío, 25 centavos. Por cada certificación de la alcaldía, 75 centavos. Por cada id. id. del registro civil, 25 centavos. Por cada cabeza de ganado vacuno, ca-ballar, asnal y mular que sea conducido al corralón de animales, $1. Por cada cabeza de ganado de cerda y lanar que sea conducido al corralón de animales, 50 centavos. Por cada certificación marca de ganado, 50 centavos. Por cada espectáculo público $1.
El artículo 70 ele la Ley Municipal, aprobada en marzo-8, 1906, página 124, dispone lo siguiente:
“Los municipios tendrán facultad para derivar sus rentas de Ios-recursos enumerados a continuación, fuera de los cuales no podrá imponer contribución o arbitrio, a no estar para ello expresamente-autorizado por esta Ley o por las Leyes de Puerto Rico:
*******
“(7) Derechos de licencia para diversiones o espectáculos públicos :
*******
“(10) El producto de cualquier patente comercial o industrial impuesto de acuerdo con las disposiciones de esta ley.”
Y bajo el artículo 12 de dicha Ley No. 134, como quedó enmendada en el año 1913, se dispone lo siguiente:
“Toda persona, firma, asociación, sociedad, etc., que explote al-gún negocio o industria, según se dispone en la presente, pagará contribuciones por patentes de acuerdo con la siguiente clasificación: (entre otras muchas) Teatros particulares, cinematógrafos y espec-táculos semejantes para diversión del público: Primera clase; $25? segunda clase, $20; tercera clase, $15; cuarta clase, $10; quinta clase, $5.”
Aparentemente el apelante está dispuesto a admitir que con anterioridad a la ley No. 134 de 1913, el municipio hubiera tenido derecho a cobrar el impuesto en cuestión, o sea, el importe de un dólar por cada función de cinematógrafo; pero alega que dicha contribución para el ejercicio de un negocio está comprendida en dicha ley No. 134, artículo 12, supra. 51 se examinan los artículos 72, 73 y 74 de la Ley Municipal *235de 1906, se verá que a los municipios se les prohíbe imponer ningún derecho de patente por cualquier negocio que no esté enumerado en la tarifa que sigue al artículo 74. En dicha tarifa no están de modo alguno incluidos los teatros y espec-táculos y por consiguiente antes de 1914 no existía contri-bución para el ejercicio de un negocio sobre teatros o espec-táculos, y únicamente podía imponérseles una patente por el hecho de ser diversiones públicas o espectáculos. Enton-ces podía fijárseles una contribución de conformidad con el párrafo 7o. del artículo 70 de la Ley Municipal, o de otro modo no podía imponérseles el arbitrio en absoluto. Sos-tiene el apelante que dicho párrafo 7o. se refiere a las diver-siones y espectáculos, como las exhibiciones, circos y fun-ciones y no a los teatros y espectáculos legalmente estable-cidos. Creemos que resulta evidente teniendo en cuenta la historia de este artículo que antes de 1913, por lo menos, la intención de la legislatura fué que a ios teatros y espec-táculos se les impusiera una contribución como diversiones públicas y espectáculos bajo el párrafo 7o.
La intención evidente de la ley No. 134 era quitarle al municipio la facultad de imponer impuestos por el ejercicio de un negocio y ponerla en manos del Tesorero de Puerto Pico. En tanto los teatros y espectáculos podían ser con-siderados como que ejercen negocios dentro del significado del párrafo 10 de la ley de 1906, la legislatura no quitó nin-guna facultad al municipio que antes tuviera, pues, como hemos visto, el municipio no tenía facultad para imponer una contribución de patente a los teatros y espectáculos de-acuerdo con dicho párrafo 10. Es evidente que hasta el año 1913 la legislatura consideró a los teatros y espectáculos como cosas distintas de una industria ordinaria n ocupación comercial.
Sin embargo, en el año 1913, la legislatura estimó que un teatro o espectáculo era un negocio o industria y les im-puso una contribución que oscilaba entre cinco y veinticinco dólares. Dijo entonces la legislatura, y creemos que es un *236hecho, que existía tal negocio o industria, como el teatro o cinematógrafo.
Ahora bien, creemos que en general el ser dueño de un teatro o estar al frente del mismo es algo distinto que el dar un espectáculo público en él. Un número de cosas po-drían ejecutarse en un teatro que no constituiría un espec-táculo público o diversión dentro del significado de la ley No. 134 de 1913. El espectáculo particular podría perte-necer a una persona y el teatro a otra como pasa frecuen-temente. La ordenanza de Naguabo es puramente una orde-nanza de rentas, pero muy bien podría suceder que la legis-latura deseara dejar el control de las diversiones locales y su ejecución bajo el poder de las autoridades municipales. Véase a Dillon sobre Corporaciones Municipales, § 661 y si-guientes, edición Quinta. Los espectáculos públicos y diversiones 'ha de presumirse que son medios productivos de rentas y que pueden soportar una carga de contribución. El hecho de que la legislatura al imponer contribuciones a los teatros y espectáculos limitó la contribución anual a veinte y cinco dólares es una indicación de que la legislatura con-sideró el negocio de dirigir un teatro como cosa diferente del suministrar distracciones priblicas o espectáculos. En este caso la patente era para un teatro dedicado especial-mente a exhibiciones de cinematógrafo.
Insiste el apelante en que el impuesto es doble. Las autoridades -son claras en cuanto a que el mero hecho de que una contribución sea doble no afecta a su validez, a menos que funcione de un modo desigual sobre la misma clase o clases de la comunidad. Cooley on Taxation, 3ra. edición, tomo 1, página 391 y siguientes. La cuestión de si debe haber o no una doble contribución generalmente es una cuestión que pertenece a la discreción de la legislatura misma. Cooley on Taxation, supra, pág. 388 y siguientes, 37 Cyc. 752, nota 8.
Creemos que en 1913 la legislatura simplemente deseaba imponer una carga al negocio de teatros y espectáculos. Puede ser, como sostiene el apelante, que impone una carga *237adicional, pero la ley de 1913 fija esta carga a todas las cla-ses de negocios y en cierto modo limitado, a los teatros y espectáculos. El derecho del municipio a imponer contribu-ciones de patente a cada espectáculo público existía desde antes del año 1913, y creemos que el medio adecuado de con-siderar la ley de 1913 era que la misma impone una contri-bución adicional para el ejercicio del negocio a dichos tea-tros y diversiones. La contribución no cae fuertemente y de todos modos nos inclinamos a creer que la doble contri-bución sería la contribución impuesta finalmente, si estamos en lo correcto al considerar que los municipios tenían dere-cho a cobrar una contribución de patente por cada espec-táculo público o función. No creemos que la ley de 1913 derogó pro tanto la de 1906,. pues tal intención no se revela y las derogaciones tácitas no son favorecidas. Cooley on Taxation, 3ra. Edición, Tomo 1, página 502; Ponce Lighter Co. v. Municipio de Ponce, 19 D. P. R. 790; Pérez v. Sucesión Collado, 19 D. P. R. 1061; Portela v. El Registrador de San Juan, 22 D. P. R. 86 (Alegato del Fiscal). Las dos leyes pueden subsistir juntas. Pero aun cuando se consi-derara como una doble contribución no creemos que no se im-pone injusta o desigualmente.
El señalamiento tercero se basa en la negativa de la corte a declarar nulas las ordenanzas, puesto que se alegó que eran irrazonables, opresivas, injustas o inequitativas. La or-denanza a que se refiere este señalamiento de error es la que fija una pena por la infracción de la ordenanza de 28 de mayo, 1914, supra. La segunda ordenanza tiene fecha de 3 de diciembre, 1914, y es como sigue:
“Yo, José R. Torres, Secretario Municipal del Ayuntamiento de Naguabo, P. R., certifico: que según consta en el libro de actas de este municipio, en sesión ordinaria celebrada el 3 de diciembre de 1914, acordó y fué aprobada por el Sr. Alcalde la siguiente ordenanza: Por cuanto la sección 70 de la Ley Municipal autoriza a los muni-cipios para derivar sus rentas de los recursos enumerados en la orde-nanza sobre arbitrios que votara este concejo municipal en 28 de *238marzo último para cubrir su actual presupuesto de 1914 a 1915. Por cuanto la morosidad o negativa en el pago de dichos arbitrios puede ser causa de entorpecimiento en la buena administración de este pueblo; por tanto, ordénese por el Concejo Municipal de Nagua-bo: Sección Primera, que los que se negaren a pagar los arbitrios expresados en la citada ordenanza votada por este concejo municipal en 28 de marzo último, sean denunciados ante el Sr. Juez de Paz de este pueblo quien les impondrá una multa de cinco dollars. Sección Segunda, que será requisito indispensable para poder cele-brar cualquier espectáculo público, proveerse antes, del recibo que acredite haber pagado el arbitrio municipal. Los que infringieren esta disposición serán igualmente denunciados y se les' impondrá una multa de diez dólares. Sección Tercera: que una vez aprobada esta ordenanza por el Alcalde, sea ejecutiva, y de ella se libre copia al Hon. Sr. Juez de Paz y al Jefe de la Policía Insular de este pueblo. Y a pedimento del Hon. Fiscal de este Distrito, libro la presente en Naguabo, P. R., a 26 de junio de 1915. (Firmado) José R. Torres, Secretario Contador Municipal.”
Lo más esencial de este señalamiento de error es que la infracción de la ordenanza de mayo 28 en la primera sec-ción castiga con multa de cinco dólares, mientras que en la segunda una diversión pública queda sujeta al pago de una multa de diez. dólares por no tener el recibo que acredite el pago del arbitro. Alega el apelante que él está sujeto al pago de una multa de cinco dólares por no pagar el arbitrio y también a una multa do diez dólares por no tener el recibo. Oreemos que tal vez la sección segunda está expresada de un modo ambiguo, pero creemos que fue la intención del muni-cipio sujetar las diversiones a una multa de diez dólares por falta de pago del arbitrio y el dejar de pagar los otros arbitrios que se, enumeran, a una multa de cinco dólares. Sería una interpretación irrazonable de dicha ordenanza el sostener otra cosa y a las ordenanzas debe dárseles una inter-pretación razonable. El apelante no demuestra ni se queja de que haya sido multado dos veces y si así hubiera suce-dido, estaríamos dispuestos a declarar que la multa de cinco dólares era ilegal por la suposición de que la multa subsi-guiente de diez dólares fue ordenada debidamente.
*239No vemos que sea irrazonable, arbitrario o injusto por parte del municipio el separar los espectáculos públicos y diversiones de las demás materias sujetas al pago del arbi-trio mencionadas en la ordenanza de marzo 28. Se presume la racionalidad de una ordenanza y no vemos que exista irrazonabilidad en el requisito de que puede imponerse- una multa de diez dólares a un cinematógrafo o diversión seme-jante por dejar de pagar el arbitrio de un dólar. Los cine-matógrafos no se diferencian de otras diversiones públicas. Si el municipio estableció diferencias en las multas que ban de imponerse, creemos que esto estaba dentro de la sana dis-creción de dicbo municipio.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.